Citation Nr: 1420464	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-24 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD) with depression. 

2.  Entitlement to an increased rating higher than 30 percent for PTSD with depression.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for hypertension, and granted an increased rating for his PTSD, assigning a higher 30 percent rating effective from January 4, 2010, the date of receipt of his claim.  In response, he appealed the service connection denial, as well as for an even higher rating for his PTSD.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a transcript of that hearing is of record.  The record was held open for 60 days following the hearing to allow the Veteran to submit additional evidence.  No additional evidence has been received from the Veteran and his representative, and the Board will proceed with this appeal as the 60-day period has passed. 

During his June 2013 hearing, the Veteran contended that he was unemployed, at least partially as a result of his of his service-connected PTSD.  Thus, the Board finds that the record has raised a claim for a TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue has thus been added as an additional subject for current appellate consideration. 

A review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.

The issues of entitlement to an increased rating in excess of 30 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative and competent evidence of record fails to demonstrate that the Veteran's hypertension was diagnosed during service, was diagnosed to a compensable degree within one year of separation from service, is etiologically-related to any event, injury or disease of service, or was caused or aggravated any service-connected disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  


A.  Duty to Notify

A January 2010 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim in the May 2010 rating decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

B.  Duty to Obtain Records

The Veteran's service treatment records, VA medical examination records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

C.  Duty to Provide an Examination

A VA hypertension examination was performed in June 2012.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the examination report is based on a review of the Veteran's claims file and reported history, and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, VA's duty to provide a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

D.  VCAA Conclusion

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.  

Finally, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) at a videoconference hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Analysis

The Veteran contends that, although his current hypertension did not actually begin during active service, it was caused or aggravated by his service-connected PTSD with depression.  For the following reasons, the Board finds that service connection for hypertension, including on a secondary basis, is not warranted.

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Federal Circuit recently held that, for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

Additionally, service connection for certain chronic diseases, such as hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Note (1) to Diagnostic Code 7107 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm Hg for systolic blood pressure and 90 mm Hg for diastolic blood pressure.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 801 (28th ed. 1994).

As an initial matter, the Board observes that the Veteran's service treatment records are silent for complaints of, treatment for, or a diagnosis of hypertension.  During his March 1971 separation examination, his blood pressure readings were 120/80.  

The earliest available post-service treatment records are from the Veteran's private treating physician and reflect that, in November 2006, the Veteran had diagnosed hypertension for which he was prescribed medication.  

Upon VA examination of June 2012, the Veteran reported first being diagnosed with hypertension in 2006 or 2007.  He stated that his blood pressure usually "runs 130's/80's."  He also reported that he does not exercise and that he drinks approximately 9 beers a day.  The examiner noted that the Veteran's blood pressure during service was normal on entrance and separation, with measurements of 126/80 in May 1968 and 120/80 in March 1971, respectively, and recent blood pressure readings of 140/92 in December 2010, 122/80 in December 2011, and 140/90 in June 2012.  The examiner confirmed the diagnosis of hypertension.  

With regard to the etiology of the Veteran's hypertension, the examiner opined that it was less likely than not incurred in or caused by service.  Additionally, the examiner found the Veteran's hypertension to be less likely than not due to or permanently aggravated by his service-connected PTSD with depression.  By way of rationale, the examiner acknowledged that a review of the medical literature revealed multiple articles supporting an increased incidence of hypertension in those with PTSD, when compared to those without PTSD, specifically citing the following medical treatise evidence:

"Hypertension in relation to posttraumatic stress disorder and depression in the US National Comorbidity Survey," J. L. Kibler, et al., 34 Behavioral Medicine 125-32 (2009).

"P2-100 The relationship between posttraumatic stress disorder and hypertension among 105 180 asylum seekers in the Netherlands," S. Goosen, et al., 65 Journal of Epidemiology and Community Health (Supp. 1) A247-A248 (2011).

"Posttraumatic stress disorder and hypertension in Australian veterans of the 1991 Gulf War," M. Abouzeid, et al., 72 Journal of Psychosomatic Research (Issue 1) 33-38 (2012)

Despite this, the examiner noted that "the weight of the literature does not support that PTSD is directly causal nor that it aggravates hypertension."

Further, the examiner reasoned that the Veteran's medical records show that his blood pressure is usually controlled and in the 120-130 systolic range and the 70-97 diastolic range.  The examiner found no medical evidence and no notations in the file of any relationship between the symptoms of the Veteran's service-connected PTSD with depression and his hypertension.  Moreover, although he was noted on several office visits to be anxious, this increased anxiety did not consistently correlate with elevated blood pressure as evidenced by the February 2010 private treatment record which states that the Veteran was feeling anxiety, but that, on examination, his blood pressure was 110/68, which is in the low to normal range.  Finally, the examiner noted that the Veteran had strong risk factors for hypertension in his heavy alcohol use, and more mild risk factors including lack of exercise and weight, noting that the Veteran was significantly overweight.  

In his June 2013 Board hearing testimony, the Veteran asserted that his service-connected PTSD with depression aggravates his hypertension.  Although he testified that he has never been told as much by any of his doctors, he stated that his hypertension is related to his service-connected PTSD with depression.  Specifically, he maintained that his anxiety, which is a symptom of his PTSD with depression, results in elevated blood pressure.  He additionally asserted that he has panic attacks related to his PTSD with depression.  After such attacks, he has increased blood pressure, for which he takes additional blood pressure medication at unscheduled times, up to seven extra pills per week beyond what he has been prescribed.  He noted that he has taken his blood pressure during such panic attacks in the past, and found it to be "about 185/130."

Based on the foregoing, and despite the fact that the Veteran has been shown to have hypertension, there is no competent and credible evidence associating his hypertension with military service or with his service-connected PTSD with depression.

As noted above, the Veteran does not contend, nor does the evidence show, that he was diagnosed with hypertension during service or within the first post-service year.  Rather, he stated at his June 2012 examination that he was first diagnosed with hypertension in 2006 or 2007.  He testified at his June 2013 Board hearing that he was first diagnosed in 1985 by a private physician.  Regardless, his hypertension was diagnosed many years after service.  In addition, he has not reported experiencing any symptoms of hypertension during service or continuing since service.  

The Veteran has stated that he believes his hypertension is caused or aggravated by his service-connected PTSD with depression.  The Board has considered the Veteran's statements and testimony concerning the etiology of his disorder.  In this regard, the Court has held that a claimant is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in this case, the cause of the Veteran's hypertension involves a complex medical etiological question, dealing as it does with the origin and progression of a disorder of his cardiovascular system, and a disorder of such internal and complex disease process (cardiovascular disorder) is diagnosed and monitored primarily based on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of hypertension that he experienced at any time, but is not competent to opine on whether there is a link between the current hypertension and a service-connected disability, including his PTSD with depression, because such diagnosis requires specific medical knowledge and training. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Thus, while the Veteran is competent to report such things as an elevated heart rate or elevated blood pressure readings during periods of anxiety, there is no evidence that he has medical knowledge or training that would permit him either to diagnose, determine the etiology of, or opine as to the aggravating effect of his PTSD on his current hypertension.  As such, although the Board acknowledges the Veteran's belief that his current disease and symptomatology are the result of his service-connected disability, his statements and testimony in this regard are not deemed competent.  

In weighing the evidence of record, the Board affords the June 2012 examiner's opinion significant probative value.  The opinion was rendered by a qualified medical professional who has the clear expertise to opine on the matters at issue in this case.  In addition, the examiner also reviewed the Veteran's claims file, including the most pertinent evidence therein, and provided a sufficient and well-reasoned rationale for her opinions, including citation to medical treatise evidence to support her findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The only evidence supporting the Veteran's claim is his own lay evidence that his currently diagnosed hypertension was caused or aggravated by his service-connected PTSD with depression, evidence which, as previously discussed, is not competent in this regard.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Regardless, any such opinion of the Veteran is outweighed by that of the VA examiner, given his medical expertise and training.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, including as secondary to service-connected PTSD with depression, and thus this claim must be denied.  There is no competent evidence indicating that the Veteran had a diagnosis of hypertension during service or within one year thereafter.  Further, none of the competent evidence suggests a relationship between hypertension and active service.  In addition, there is no competent evidence showing that the Veteran's hypertension was caused or aggravated by his service-connected PTSD with depression.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim on a direct, presumptive, and secondary basis.  The "benefit-of-the-doubt" rule is not applicable in this case, as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hypertension, including as secondary to service-connected PTSD with depression, is denied.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran asserts that his service-connected PTSD with depression has remained consistently disabling throughout the appeals period.  In his June 2013 Travel Board hearing, the Veteran asserted that his most recent February 2010 VA PTSD examination, upon which his current 30 percent rating is based, contained incorrect answers to a number of questions, which led to an inaccurate evaluation of his PTSD with depression.  He maintains that the answers he provided during the examination were recorded inaccurately and did not reflect the true nature of his symptomatology.  In as much as he has asserted additional and more severe symptoms than those considered by the February 2010 examiner, and given that over four years have passed since the most recent VA compensation examination, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).

Additionally, as alluded to above, the Veteran testified in June 2013 that his service-connected PTSD interfered with his ability to obtain and maintain employment, specifically stating that he has been unemployed since September 2010 and attributing his unemployment to the manifestations of his PTSD.  Based on this statement, the Board finds that a claim for a TDIU has been raised by the record.  In this regard, in Rice v. Shinseki, 22 Vet. App. at 453-54, the Court determined that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the evidence of record, is not a separate "claim" for benefits, but rather, is considered part and parcel of a claim for benefits for the underlying disability.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, a remand is required.

Finally, as the case must be remanded for the foregoing reasons, the Veteran's updated VA treatment records, and any recent relevant private treatment records that he identifies should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a TDIU application form for completion (VA Form 21-8940), and notify him about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information or evidence that he is expected to provide; and (3) the information and evidence that VA will seek to obtain on his behalf.  A copy of this notification must be associated with the claims folder.  

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his PTSD.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file. 

3.  Make arrangements to obtain the Veteran's treatment records from the Portland, Oregon VAMC (to include specifically the Hillsboro, Oregon Community Based Outpatient Clinic (CBOC)). 

4.  Then, schedule the Veteran for a VA psychiatric examination.  The entire claims file, including a copy of this REMAND, must be made available to the examiner for review prior to the examination.  The examiner must indicate in the examination report that the claims file has been reviewed. 

The examiner should identify what symptoms the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD with depression.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD with depression on his social and occupational functioning, and assign a Global Assessment of Functioning (GAF) score for the Veteran's condition and explain the significance of the score.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  In addition, the examiner must address the Veteran's testimony at his June 2013 Board hearing, the transcript of which is contained in the Virtual VA file.  Specifically, the examiner's attention is drawn to the following:

*  The Veteran's assertions of inaccuracies in the February 2010 VA PTSD examination report;

*  His statements that his condition has not changed in severity since at least 2010;

*  His contention that he has been fired from numerous jobs, received warnings at work, and engaged in altercations with co-workers and supervisors due to the symptoms of his PTSD;

*  His description of frequent intrusive thoughts, nightmares, panic attacks, and memory problems; and 

*  His claimed difficulty in establishing personal relationships, including with coworkers and acquaintances.

The VA examiner is also asked to comment on whether the Veteran's service-connected disabilities (PTSD with depression, hearing loss, tinnitus, and a scar behind the left ear as a residual of a shell fragment wound), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

A complete explanation should be provided for any opinion expressed.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal, including the issue of entitlement to TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


